Dismissed and Memorandum Opinion filed March 25, 2004








Dismissed and Memorandum Opinion filed March 25, 2004.
 
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-03-01448-CV
____________
 
APPROXIMATELY $1,387.00,
Appellant
 
V.
 
THE STATE OF
TEXAS, Appellee
 

 
On Appeal from the 129th District
Court
Harris County, Texas
Trial Court Cause No.
03-26798
 

 
M E M O R A N D U M  O
P I N I O N
This is an appeal from a judgment signed December 16,
2003.  No clerk=s record has been filed.  The clerk responsible for preparing the
record in this appeal informed the court appellant did not make arrangements to
pay for the record.  
On February 25, 2004, notification was transmitted to all
parties of the Court's intent to dismiss the appeal for want of prosecution
unless, within fifteen days, appellant paid or made arrangements to pay for the
record and provided this court with proof of payment.  See Tex.
R. App. P. 37.3(b).




On March 15, 2004, appellant filed a motion for a free
record.  Appellant=s request does not contain an
affidavit with the information required under Rule 20.1(a)-(b) and is untimely
under Rule 20.1(c)(1).  Accordingly, we
deny the motion.
The appeal is ordered dismissed.
 
PER CURIAM
 
Judgment rendered and Memorandum
Opinion filed March 25, 2004.
Panel consists of Justices Fowler,
Edelman, and Seymore.